Citation Nr: 0102776	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disability claimed to have been 
incurred during evaluation at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1994.  In November 2000 a Travel Board hearing was 
held in Philadelphia, Pennsylvania, before the undersigned, 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The veteran contends that he developed a skin disability as a 
result of radiation exposure which occurred when an X-ray 
machine malfunctioned and exploded while he was undergoing an 
X-ray of the back in 1974 in a VA facility.  Since then, he 
asserts, he has had numerous surgeries to remove skin 
lesions, and he must stay out of the sun entirely.  If a 
veteran suffers an injury, or an aggravation of an injury, as 
the result of VA hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 1996); 38 C.F.R. § 3.358 (1997).  
(Although the statute was amended, effective in October 1997, 
to require negligence on the part of the VA, the veteran's 
claim was filed in January 1997; hence, his case is not 
affected by that amendment.)  

At a hearing before the undersigned in November 2000, the 
veteran testified that his treating physician informed him 
that radiation from the X-ray machine could have caused the 
skin lesions.  Although he testified that he would obtain 
records from this physician after the hearing, no such 
records have been received to date.  Previously, however, 
records from V. G. Jaurigue, M.D., dated from August 1974 to 
September 1989 were associated with the claims file.  These 
records do not contain any statement linking the skin lesions 
to the accident described by the veteran.  In light of the 
VCAA, further development is indicated.  

In addition, the record of the X-ray evaluation, which the 
veteran states occurred in 1974, is not in the claims file.  
Although the supplemental statement of the case contains a 
statement that such records were unavailable, there is no 
confirmation of this fact in the claims file.  Given the 
VCAA, which requires that for records under Federal control, 
"efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile," additional efforts to obtain 
the record should be made, and documented in the claims file.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The veteran should be asked to submit 
the name, address, and a signed 
authorization for the release of records 
of the physician who, according to his 
testimony at the hearing in November 2000, 
told him that his skin lesions were due to 
the radiation exposure from the X-ray 
accident.  If the requested information is 
received, the RO should obtain the 
relevant treatment records; if the 
physician is Dr. Jaurigue, only records 
dated after September 1989 need be 
obtained.  The results of the requests, 
whether successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. § 5103A).  
See VBA Fast Letters 00-87 (Nov.17, 2000), 
00-92 (Dec. 13, 2000) and 01-02 (Jan 9, 
2001).  The appellant should also be 
informed that he may also obtain and 
submit any such records himself.   

2.  The RO should make all reasonable 
attempts to obtain VA treatment records 
showing the veteran's treatment for back 
complaints in 1974 and 1975, to 
specifically include all X-ray reports 
(And any administrative records 
pertaining to any problems occuring in 
the course of X-ray examinations).  The 
results of the requests, whether 
successful or unsuccessful must be 
documented in the claims file, in 
accordance with the new notification 
requirements and development procedures 
contained in section 3 of the Act (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  See VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  

4.  Thereafter, the RO should readjudicate 
the claim , the RO should readjudicate the 
veteran's claim under the version of 
section 1151 applicable to claims filed 
prior to October 1997.  See 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1996); 38 C.F.R. § 
3.358 (1997).  If the claim remains 
denied, the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




